Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 20, 2015

                                       No. 04-15-00458-CV

                                IN THE INTEREST OF C.F.N.,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-01576
                          Honorable Richard Garcia, Judge Presiding


                                          ORDER
       The Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” TEX.
R. JUD. ADM. 6.2(a). This accelerated appeal from the termination of appellant’s parental rights
has been pending since the notice of appeal was filed in the trial court on July 17, 2015.
Appellant’s brief was originally due on August 17, 2015. On the date the brief was originally
due, appellant’s appointed counsel, Mr. Joe K. Bohac, filed a motion for extension of time
requesting an extension of twenty days.

        We GRANT the motion and Mr. Bohac is hereby ORDERED to file appellant’s brief no
later than September 7, 2015. NO FURTHER EXTENSIONS OF TIME WILL BE
GRANTED. If Mr. Bohac does not file appellant’s brief by September 7, 2015, this appeal will
be abated to the trial court for appointment of new counsel.

        The Clerk of this court shall cause a copy of this order to be served on Mr. Bohac by
certified mail, return receipt requested, and by United States mail.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court